Citation Nr: 0203493	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  97-17 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability evaluation based upon 
nonservice-connected disabilities for pension purposes (VA 
pension).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's nonservice-connected disabilities, in 
tandem with his employment history, show him to be unable to 
obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a grant of a VA pension have been met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with his claim and has obtained records of 
reported treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
notified him of the need for such evidence in a June 1997 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

The basic law referable to VA pension benefits provides that 
a pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521 (West 1991).  

38 U.S.C.A. § 1502(a) (West 1991) defines permanence of a 
disability and indicates that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. 
§§ 3.340(b), 4.15 (2001).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2001).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15 (2001).

The second schedular basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (2001).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2001).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (2001).  Marginal employment, generally 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (2001).

Even if the ratings for a veteran's disabilities fail to meet 
the first two schedular bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2001).

In this case, the most recent coded rating decision of 
record, from November 2000, lists nonservice-connected 
disabilities including degenerative joint disease of the 
lumbar spine, with right-sided sciatic irritation (20 
percent); tardy ulnar nerve palsy of the right upper 
extremity, tardy ulnar nerve palsy of the left upper 
extremity, and chronic obstructive pulmonary disease and 
bronchitis (each 10 percent); and right upper quadrant 
tenderness of undetermined etiology (zero percent).  The 
combined evaluation is 40 percent, and service connection is 
not presently in effect for any disabilities.  This combined 
evaluation, in and of itself, is insufficient for 
consideration for entitlement to a VA pension on a schedular 
basis.

However, a review of the veteran's medical records reveals 
that he has been treated for numerous disorders for which the 
RO has not assigned disability evaluations to date.  These 
disabilities include neck pain, left knee chondromalacia, 
hemorrhoids, and hypertension.  Significantly, the veteran's 
March 1999 VA examination revealed that the veteran had 
bilateral recent Colles fractures of the wrists, and an 
examination could not be performed on the wrists.  This 
evidence is highly suggestive of significantly reduced 
functioning of the wrists, and this would have a profound 
effect on the veteran's ability to perform substantially 
gainful employment.

As required by the applicable regulations, the Board has also 
considered the veteran's age, occupational background, and 
other related factors.   In this regard, the Board observes 
that, while the veteran is 56 years old, he has reported that 
he has not worked since 1991 and that he is in receipt of 
Social Security Administration (SSA) disability benefits.  
Moreover, he has been incarcerated on more than one occasion 
and was unable to report for a July 2001 examination on 
account of being currently incarcerated.  These factors all 
suggest that the veteran would have profound difficulty in 
re-entering substantially gainful employment.

The Board is aware that several questions implicated in this 
case, such as the precise extent of the veteran's bilateral 
wrist disability, have not been fully addressed by the 
evidence of record.  However, it is felt that to further 
delay reaching a final decision in this case in order to try 
to obtain a medical examination regarding this matter would 
unduly delay the proceedings and not be in the interests of 
the veteran.  Therefore, in consideration of the veteran's 
occupational background, disability symptoms, and related 
factors, the Board concludes that the award of a VA pension 
is warranted under the extra-schedular provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2001).  As such, the 
veteran's claim is granted.


ORDER

Entitlement to a VA pension is granted, subject to the laws 
and regulations governing the award of monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

